 1   MITCHELL + COMPANY                            COOLEY LLP
     BRIAN E. MITCHELL (190095)                    HEIDI L. KEEFE (178960)
 2   brian.mitchell@mcolawoffices.com              (hkeefe@cooley.com)
     Four Embarcadero Center, Suite 1400           MARK R. WEINSTEIN (193043)
 3   San Francisco, CA 94111                       (mweinstein@cooley.com)
     Telephone: (415) 766-3514                     LOWELL MEAD (223989)
 4   Facsimile: (415) 402-0058                     (lmead@cooley.com)
                                                   3175 Hanover Street
 5   HARDY PARRISH YANG LLP                        Palo Alto, CA 94304-1130
     VICTOR G. HARDY (pro hac vice)                Telephone: (650) 843-5000
 6   vhardy@hpylegal.com                           Facsimile: (650) 849-7400
     MINGHUI YANG (pro hac vice)
 7   myang@hpylegal.com                            Attorneys for Defendant FACEBOOK, INC.
     4412 Spicewood Springs Rd., Suite 202
 8   Austin, TX 78759                              KEKER, VAN NEST & PETERS LLP
     Telephone: (512) 520-9407                     DAVID J. SILBERT (173128)
 9                                                 dsilbert@keker.com
     Attorneys for Plaintiff                       SHARIF E. JACOB (257546)
10   SOFTWARE RIGHTS ARCHIVE, LLC                  sjacob@keker.com
                                                   PHILIP J. TASSIN (287787)
11                                                 ptassin@keker.com
                                                   633 Battery Street
12                                                 San Francisco, CA 94111-1809
                                                   Telephone:     (415) 391-5400
13                                                 Facsimile:     (415) 397-7188

14                                                 Attorneys for Defendant TWITTER, INC.

15                            UNITED STATES DISTRICT COURT

16                          NORTHERN DISTRICT OF CALIFORNIA

17                                     OAKLAND DIVISION

18   SOFTWARE RIGHTS ARCHIVE, LLC,                    Case No. 4:12-CV-03970-HSG
                                                      Case No. 4:12-CV-03972-HSG
19                        Plaintiff,
                                                      STIPULATION AND ORDER
20          v.                                        CONTINUING CASE MANAGEMENT
                                                      CONFERENCE TO APRIL 30, 2019
     FACEBOOK, INC.,
21
                          Defendant.
22                                                    Judge:       Hon. Haywood S. Gilliam, Jr.
     SOFTWARE RIGHTS ARCHIVES, LLC,
23                                                    Date Filed: July 27, 2012
                          Plaintiff,                  Trial Date: Not set
24
            v.
25
     TWITTER, INC.
26
                          Defendant.
27

28

                                                     1
                                       STIPULATION AND ORDER
                               Case Nos. 5:12-03970 HSG and 5:12-03972 HSG
 1          Pursuant to Civil L.R. 6-2 and 7-12, the undersigned parties hereby stipulate, subject to

 2   the Court’s approval, to continue the case management conference in the above-captioned actions

 3   currently set for April 2, 2019 to April 30, 2019 at 2:00 p.m. due to pre-existing schedule

 4   conflicts of counsel.

 5          This stipulation is supported by a declaration of counsel submitted herewith pursuant to

 6   Civil L.R. 6-2. On March 15, 2019, the Court scheduled this matter for a case management

 7   conference on April 2, 2019. As set forth in the declaration, the scheduled date conflicts with

 8   pre-existing commitments of counsel including a previously-scheduled dispositive motion

 9   hearing.

10          The parties have conferred and agree, subject to the Court’s approval, to continue the case

11   management conference to the Court’s civil case management conference calendar on Tuesday,

12   April 30, 2019 at 2:00 p.m.

13          The parties have not previously requested a continuance of this date. The requested

14   continuance will not affect any existing scheduled dates in these actions.

15          A proposed form of order is included herewith.

16

17   Respectfully submitted,

18
      Dated: March 19, 2019                                  HARDY PARRISH YANG LLP
19

20
                                                      By:    /s/ Minghui Yang
21                                                           VICTOR G. HARDY
                                                             MINGHUI YANG
22
                                                             Attorneys for Plaintiff
23                                                           SOFTWARE RIGHTS ARCHIVE, LLC

24

25

26

27

28

                                                         2
                                           STIPULATION AND ORDER
                                   Case Nos. 5:12-03970 HSG and 5:12-03972 HSG
 1                                                     COOLEY LLP
     Dated: March 19, 2019
 2
                                                By:    /s/ Lowell D. Mead
 3
                                                       HEIDI L. KEEFE
 4                                                     MARK R. WEINSTEIN
                                                       LOWELL MEAD
 5                                                     3175 Hanover Street
                                                       Palo Alto, CA 94304-1130
 6                                                     Telephone: (650) 843-5000
                                                       Facsimile: (650) 849-7400
 7
                                                       Attorneys for Defendant
 8                                                     FACEBOOK, INC.

 9

10   Dated: March 19, 2019                             KEKER, VAN NEST & PETERS LLP

11
                                                By:    /s/ Sharif E. Jacob
12                                                     DAVID SILBERT
                                                       SHARIF E. JACOB
13                                                     PHILIP J. TASSIN
14                                                     Attorneys for Defendant
                                                       TWITTER, INC.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
                                     STIPULATION AND ORDER
                             Case Nos. 5:12-03970 HSG and 5:12-03972 HSG
 1                                            ATTESTATION
 2          I, Lowell D. Mead, am counsel of record for Defendant, Facebook, Inc. I am the

 3   registered ECF user under whose name and password this document is being filed. Under Civil

 4   Local Rule 5-1(i), I attest that I have obtained the concurrence of each signatory to this filing.

 5

 6                                                     /s/ Lowell D. Mead
                                                       Lowell D. Mead
 7

 8

 9   PURSUANT TO STIPULATION, IT IS SO ORDERED.
10

11

12   Date: March 20, 2019                           __________________________________
                                                    Hon. Haywood S. Gilliam, Jr.
13                                                  District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          4
                                            STIPULATION AND ORDER
                                    Case Nos. 5:12-03970 HSG and 5:12-03972 HSG
